EXHIBIT 10.28

SUPPLEMENT NO. 4 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE
 
THIS SUPPLEMENT No. 4 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of December 31, 2012, supplements and amends that
certain Sixth Amendment and Restatement of Loan Agreement and Promissory Note
dated as of January 31, 2012, as previously supplemented by Supplement No. 1 to
Sixth Amendment and Restatement of Loan Agreement and Promissory Note, dated as
of April 30, 2012, Supplement No. 2 to Sixth Amendment and Restatement of Loan
Agreement and Promissory Note, dated as of July 31, 2012 and Supplement No. 3 to
Sixth Amendment and Restatement of Loan Agreement and Promissory Note, dated as
of October 31, 2012 (the “Amendment and Note Restatement”). Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Amendment and Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from November 1, 2012 through December 31, 2012, the Payee has made
additional advances to the Maker, in the aggregate amount of $11,075, in payment
of the Maker’s operating expenses during that period, so that effective as of
December 31, 2012, the total outstanding principal amount due and payable
pursuant to the Note is $385,797.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 3 to Sixth
Amendment and Restatement of Loan Agreement and Promissory Note to be duly
executed and delivered as of the day and year first written above.
 

  BLINK COUTURE, INC.            
By:
/s/ Lawrence Field          
Name: Lawrence Field
Title: President & CEO
            REGENT PRIVATE CAPITAL, LLC            
By:
/s/ Cynthia S. Field          
Name:  Cynthia S. Field
Title: Secretary
 